By the Court, Edmonds, P. J.
We entertain no doubt that the court has the power, either on its own mere motion or oil the application of the commissioners, or of any party interested, to refer the report back to the same or to other commissioners. The only restriction is as to the time and circumstances under which it may be done. The statute says that it may be done upon the coming in of the report, and after hearing any matter which may be alledged against the same. The coming in of the report doubtless means after it has been completed by the commissioners and has been presented to the court for its action. In this instance the report has been completed so far as the action of the commissioners is concerned. It has been brought into court and put upon file. It has fully come in, and it only remains for the court to act upon it. Whether such action will be had on the mere motion of the court, and whether it will be delayed until some motion be made to confirm it, is quite immaterial to the question now before us. It is enough for this purpose that the report has come in to the court, and is now fully before us, so that our action may be had upon it.
So too, matter alledged against the report has been heard. All the matter, indeed, which the parties interested have chosen to present. So that it seems to us that the time and occasion *508for us to exercise our power of recommitting the report has arrived.
The reason for recommitting it seems to us very satisfactory. The commissioners certify to us that they have erred in omitting directly to exercise the power of assessing a portion of the damages for the contemplated improvement upon the city at large. Now we can very readily conceive that it would be just so to assess a portion of those damages. The improvement will evidently benefit others besides those residing in the immediate vicinity, and it is manifestly proper that the commissioners should take that into consideration and pass upon it, one way or the other. And if in doing so they should be fortunate enough to make their report more acceptable to those affected by their action, this, instead of being an objection against^seems to us to be a good argument in favor of granting their application.
The argument so earnestly pressed upon us, that the commissioners are mere arbitrators, whose functions ceased on making their report, even if well founded, which we do not mean to determine, reaches only to the extent of denying their right of making this application. Be it so; that in no manner affects the power of the court, on its own motion, with or without any application from the commissioners, to send the report back. And it seems that it is no more than a discreet exercise of that power, when they suggest that they have committed an error, to afford them an opportunity of correcting it.
The report will, therefore, be referred back to the same commissioners, to consider how far it may be just and equitable to assess a portion of the damages upon the city at large; to make such assessment if they shall be so advised, and to make only such alterations in other parts of their report, as may grow out of their action in this respect.